Citation Nr: 1210964	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for PTSD, for the period from March 23, 1982 to February 22, 2002.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from January 1963 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 1981, January 2003, and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Although the Veteran has been assigned the maximum schedular rating for his PTSD from February 22, 2002, as higher ratings are assignable prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In November 2006, the Veteran testified at a video-conference hearing from the Denver RO before a Veterans Law Judge, who has since retired.  A transcript of this hearing is of record.  In the April 2009 formal appeal to the Board, the Veteran indicated that he did not want another Board hearing.  

By decision dated in March 2011, the Board granted an effective date of 
March 23, 1982 for service connection for PTSD, and granted an initial disability rating for PTSD of 50 percent for the period prior to February 22, 2002.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand.  

The parties to the Joint Motion for Remand requested that the Court vacate that portion of the Board's decision denying an initial disability rating in excess of 50 percent for PTSD for the period prior to February 22, 2002.  The Joint Motion for Remand specifically stated that the Board needed to adequately explain its consideration of a March 23, 1982 psychological examination, and determine whether findings contained in the report support an initial disability rating in excess of 50 percent for PTSD for the rating period prior to February 22, 2002.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the proper rating for the initial rating period that remains on appeal.


FINDING OF FACT

For the initial rating period from March 23, 1982 to February 22, 2002, the Veteran's service-connected PTSD was characterized by severe deficiencies in the area of employment so the Veteran was demonstrably unable to obtain or retain employment due to his service-connected PTSD.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 100 percent for PTSD are met for the entire initial rating period remaining on appeal, from March 23, 1982 to February 22, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (prior to November 7, 1996); 38 C.F.R. § 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants a 100 percent disability rating for PTSD for the entire initial rating period from March 23, 1982 to 
February 22, 2002.  This award represents a complete grant of the benefits sought on appeal.  For this reason, there is no need to further explain VA's compliance with the duties to notify and assist.

Initial Rating for PTSD for the Period from March 23, 1982 to February 22, 2002

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Board notes that, effective November 7, 1996, during the pendency of this initial rating appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change. 38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read as follows:

A 0 percent rating was assigned when there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent rating was assigned when there was emotional tension or other evidence of anxiety productive of "mild" social and industrial impairment.  A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, DC 9411 (1982).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  

In a precedent opinion, dated November 9, 1993, the General Counsel for VA interpreted that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93.  In that General Counsel opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id. at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Under the previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, in effect from November 7, 1996, a 10 percent rating is assigned where there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2011).

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 4.130 in effect before the change, which the Board finds is more favorable to the Veteran because it results in a higher 100 percent initial rating for the claim for PTSD on the basis of the criteria of demonstrable inability to obtain or retain employment, and applies to the entire earlier period of the initial rating appeal from March 23, 1982, so results in a more favorable rating for the rating period prior to November 7, 1996, when the revised rating criteria is not effective.  See 38 U.S.C.A. § 5110; Kuzma, 341 F.3d 1327 (holding that, if the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change).  

Because the Board has found that the earlier effective date for service connection for PTSD is March 23, 1982, the initial rating period for PTSD remaining on appeal now runs from March 23, 1982 to February 22, 2002 (when a 100 percent schedular rating has been assigned).  In rating PTSD for this earlier initial rating period, the Board has considered all evidence of record, including evidence created before and after the initial rating period on appeal, as it bears on the question of initial rating from March 23, 1982 to February 22, 2002, and has not imposed any evidentiary cutoffs of the evidence.  See 38 C.F.R. § 4.1 (when making determinations as to the appropriate rating to be assigned, VA must take into account a veteran's entire medical history and circumstances). 

The relevant evidence in this case, although dated prior to the initial rating period, includes a May 1971 private psychological examination report reflecting the examiner's findings that at that time the Veteran was quite verbal, voluble, articulate, intelligent, and able to express his ideas excellently.  The private examiner reported that the Veteran had worked as an investigator for the Legal Aid Society and that he was currently attending the University of Colorado, but would be unable to continue without economic support.  The May 1971 diagnosis was character disorder with strong paranoid features.  A June 1975 Credit Application reflected that the Veteran was not employed, but was currently attending college.  

In a March 1977 private psychological examination, the Veteran reported a number of acute depressive episodes, on two occasions associated with suicidal ideation.  The March 1977 report reflects the examiner's findings that the Veteran was bright, intellectual, articulate, and street smart.  The private examiner reported that the Veteran had dropped out of the University of Colorado to become a Moslem and also that he had failed out of community college.  The March 1977 diagnosis was depressive neurosis, chronic, masked.  

A September 1980 private psychological examination report reflects the examiner's findings that the Veteran was cooperative, with no observed hallucinatory activity or blatant delusional behavior.  The examiner reported the Veteran exhibited obsessive-compulsive and depressive tendencies.  The September 1980 diagnosis was obsessive-compulsive personality with depressive trends and possible impaired abstract ability.  

A March 1982 VA psychological examination report reflects the examiner's findings that the Veteran was angry and irritable.  The VA examiner noted the Veteran's history in detail, which included that the Veteran was unable to stay with a job for longer than a year or so.  The VA examiner indicated that the Veteran exhibited severe deficiencies in the areas of interpersonal relationships, employment, and personal stability.  The VA examiner noted the Veteran's reports of recurring, painful recollections of Vietnam on a daily basis, nightmares in which traumatic experience were experienced, and diminished responsiveness to others and events in the world.  The VA examiner noted the Veteran had problems with drug abuse; however, the VA examiner did not clearly differentiate the psychiatric impairment or symptoms attributable to the drug abuse from the impairment or symptoms attributable to the service-connected PTSD.  The Board is precluded from differentiating between the symptomotology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The March 1982 Axis I diagnosis was PTSD, chronic or delayed.

The Veteran had a VA compensation examination for PTSD in October 1982, at which he reported feelings of anger and helplessness, described feeling withdrawn from people, described having an attitude of indifference, and reported that he was currently unemployed.  The VA examiner reported the Veteran was very personable and likable.  The VA examiner also noted that the Veteran reported no suicidal ideation or plan, but reported homicidal ideation at times, but no plan.  On formal testing, the Veteran was oriented to time, place, and person, and his judgment was deemed to be adequate.  The October 1982 diagnosis was histrionic personality disorder, competent.  

The Board finds that the history and findings contained in the March 1982 psychological examination report, coupled with other evidence of record, is sufficient to place in equipoise the question of whether the service-connected PTSD rendered the Veteran demonstrably unable to obtain or retain employment for the period from March 1982 to February 2002.  The March 1982 psychological examination includes the VA examiner's characterization that the Veteran exhibited severe deficiencies in the area of employment, including that he could not retain a job for more than a year or so.  The October 1982 VA psychological examination also reflects that the Veteran was then unemployed.  

Based upon the direction provided in the Court's December 2011 Remand Order and on review of all the evidence, lay and medical, as it bears on the relevant initial rating period, the Board finds that, for the initial rating period from March 23, 1982 to February 22, 2002, the evidence is at least in relative equipoise on the question of whether the Veteran was demonstrably unable to obtain or retain employment due to his service-connected PTSD.  As noted above, under the under the old PTSD rating criteria (prior to November 7, 1996), the finding of only one of the criteria listed for a 100 percent rating in DC 9400, in this case "demonstrably unable to obtain or retain employment," may be sufficient to support the assignment of the 100 percent rating.  Johnson, 7 Vet. App. at 97.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 100 percent for PTSD have been met for the entire initial rating period remaining on appeal, from March 23, 1982 to February 22, 2002.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Because the Board has granted the maximum 100 percent disability rating for PTSD for the entire remaining initial rating period from March 23, 1982 to February 22, 2002, the Board finds it unnecessary to discuss whether the Veteran would be entitled to a higher initial disability rating for PTSD under the new PTSD rating criteria, for the rating period from November 7, 1996 (effective date of new rating criteria) to February 22, 2002.  As there is no higher rating or additional benefit available under the new rating criteria for the period from November 7, 1996, the question of whether a 100 percent rating is warranted for the rating period from November 7, 1996 has been rendered moot, leaving no question of law or fact to be decided.  38 U.S.C.A. § 7104.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted; however, as the Veteran is already in receipt of a 100 percent schedular disability rating, and an extraschedular disability rating higher than 100 percent is not permissible, there is no potentially 

remaining question of extraschedular rating for consideration.  Accordingly, referral for extraschedular consideration is not warranted.  See Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not entitled to an extraschedular total disability rating based on unemployability while receiving a 100 percent schedular rating for service-connected disability); see also 38 C.F.R. § 3.341 (2011) and 38 C.F.R. 
§ 4.16(a)  (2011) (an extraschedular total disability rating can be assigned based on individual unemployability only if the scheduler rating is less than total).


ORDER

An initial disability rating for PTSD of 100 percent, for the period from 
March 23, 1982 to February 22, 2002, is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


